MEMORANDUM **
Ines Martinez, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ (“Board”) denial of her motion to reopen its earlier decision adopting and affirming an immigration judge’s denial of her application for cancellation of removal. We deny the petition for review.
The Board in construing Martinez’s motion as one for reconsideration did not abuse its discretion in denying relief because Martinez failed to demonstrate any errors of fact or law in the Board’s earlier decision. See 8 C.F.R. § 1003.2(b).
The Board also acted within its discretion in denying Martinez’s motion to reopen because Martinez failed to support the motion with new or previously unavailable evidentiary material. See 8 C.F.R. §§ 1003.2(a) and (c); Bhasin v. Gonzales, 423 F.3d 977, 984 (9th Cir.2005).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.